Citation Nr: 1508689	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-11 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had military active duty for training (ACDUTRA) from March 15, 1965, to July 24, 1965, and from March 24, 1970, to March 26, 1970.  

This case comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran testified before the undersigned Veterans Law Judge during a September 2014 videoconference hearing.  A transcript is of record.

The Board has reviewed the physical, Virtual VA, and Veterans Benefits Management System (VBMS) claims files.

The issue of entitlement to a compensable disability rating for bilateral sensorineural hearing loss has been raised by the record-specifically, the Veteran's September 2014 hearing testimony and a September 2014 letter from private physician Dr. Khosh-but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it, and refers it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's tinnitus is etiologically related to in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has bilateral tinnitus due acoustic trauma during his periods of ACDUTRA.  See April 2010 Claim; Transcript of Record pp. 3-4.

A veteran is an individual who served in the active military, naval, or air service and was discharged or released under conditions other than dishonorable. 38 U.S.C.A. § 101(2) (West 2014).  Active military, naval, and air service includes active duty, any period of ACDUTRA during which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training (INACDUTRA) during which the individual was disabled or died from any injury incurred or aggravated in the line of duty or from acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. §§ 101(1), (22), (24) (West 2014); 38 C.F.R. § 3.6 (2014).

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has a current diagnosis of bilateral tinnitus, in-service acoustic trauma has been conceded, and the Veteran is already service connected for bilateral sensorineural hearing loss.  See September 2014 Dr. Khosh Letter.  He is competent to report that he experienced occasional ringing in his ears in service that became more constant in approximately 1997, and his report is credible and entitled to probative weight.  See Transcript of Record p. 6; Charles v. Principi, 16 Vet. App. 370, 374-375 (2002).  In addition, private audiologist Dr. Khosh opined that it is reasonable to assume that both the Veteran's hearing loss and tinnitus are consequences of in-service noise-induced injury.  See September 2014 Dr. Khosh Letter.  

While the December 2010 VA audiological examiner provided a negative nexus opinion, it is inadequate, as the examiner relied primarily on private treatment records from 1999; however, those treatment records address only the right ear and state that additional testing would need to be performed to determine whether the Veteran actually had the right ear Eustachian tube dysfunction to which the VA examiner attributed his bilateral tinnitus.  See June 1999 Dr. Jann Treatment Records and Letter; July 1999 Dr. Hammerschlag Treatment Records and Letter.  Further, the Veteran is competent to report that, after testing, it was determined that he did not have Eustachian tube dysfunction, and his report is credible and entitled to probative weight, as it is confirmed by Dr. Khosh's September 2014 letter, in which Dr. Khosh states that he reviewed the entirety of the Veteran's audiological records from the prior 10 years, but diagnoses only bilateral sensorineural hearing loss and bilateral tinnitus.  See Transcript of Record p. 6; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).

Consequently, the preponderance of the competent, credible, and probative evidence of record weighs in favor of granting service connection for bilateral tinnitus.

As this decision represents a full grant of the benefits on appeal, discussion of VA's duty to notify and assist is unnecessary.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 


ORDER

Service connection for tinnitus is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


